BLUEGREEN CORPORATION
BONUS AGREEMENT

 

This Bonus Agreement (this “Agreement”) dated as of November 11, 2011, between
Bluegreen Corporation (the “Company”) and John M. Maloney, Jr. (the
“Participant”), sets forth the terms and conditions of a bonus opportunity
awarded to the Participant by the Company.

1.                  Bonus.

(a)                The Company has approved a bonus for the Participant in an
aggregate amount equal to Five Hundred Forty-Three Thousand Three Hundred and
Seventy-Five Dollars ($543,375) (the “Bonus”). The Bonus shall be paid to the
Participant in equal installments on December 31, 2011 and December 31, 2012,
subject to earlier payment in the event of the Participant’s Separation from
Service on account of his or her death or Disability as set forth below, and
subject to the terms and conditions set forth in this Agreement.

(b)               The Participant shall not have a right to receive any unpaid
portion of Bonus to the extent he or she has experienced a Separation from
Service with the Company other than by reason of death or Disability before
December 31, 2012. Notwithstanding the foregoing, if the Participant experiences
a Separation from Service on account of his or her death or Disability, any
unpaid portion of the Bonus will be payable upon such event.

(c)                For purposes of Section 1 of this Agreement:

(i) “Separation from Service” shall have the meaning set forth under the default
rules set forth in Chapter 29 United States Code of Federal Regulations §
1.409A-1(h)).

(ii) “Disability” shall mean that the Participant is entitled to and has begun
to receive long-term disability benefits under the long-term disability plan of
the Company in which the Participant participates, or, if there is no such plan,
the Participant’s inability, due to physical or mental health, to perform the
essential functions of the Participant’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.

2.                Relinquishment of Restricted Stock. In exchange for the
opportunity to receive the Bonus, subject to the terms and conditions of this
Agreement, the Participant hereby relinquishes all of his or her rights to the
outstanding restricted stock awards currently held by the Participant that are
identified on Schedule A of this Agreement (the “Relinquished Equity Awards”).
In consideration for the opportunity to receive the Bonus, the sufficiency of
which the Participant acknowledges, the Participant, with the intention of
binding the Participant and his or her heirs, executors and administrators and
any person or entity claiming by or through him, does hereby release, remise,
acquit and forever discharge the Company and its Affiliates and their respective
directors, officers, successors, predecessors and assigns (collectively, the
“Released Parties”) from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Participant, individually or as a member of
a class, now has, owns or holds, or has at any time heretofore had, owned or
held against any Released Party, relating to the relinquishment of the
Relinquished Equity Awards.



 

 

3.                  Miscellaneous.

(a)                Source of Payments. The general funds of the Company shall be
the sole source of distributions under this Agreement, and no person shall have
any obligation to establish any separate fund or trust or other segregation of
assets to provide for distributions under this Agreement. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, shall create or
be construed to create a trust of any kind, or a fiduciary relationship, between
the Company and the Participant or any other person. To the extent the
Participant acquires rights to receive any payment or distribution under this
Agreement from the Company, such rights shall be no greater than those of an
unsecured creditor.

(b)               Taxes and Withholding. The Company is hereby authorized to
withhold from any payments hereunder all applicable federal, state and local
withholding tax obligations.

(c)                No Right to Continued Employment. Nothing in this Agreement
shall be interpreted or construed to confer upon the Participant any right with
respect to continuance of employment by the Company, nor shall this Agreement
interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

(d)               No Other Agreements. This Agreement sets forth the complete
terms of the Bonus and supersedes any and all other written or oral agreements
with respect thereto.

(e)                Governing Law. This Agreement and the legal relations between
the parties shall be construed in accordance with and governed by the internal
laws of the State of Florida.

[signature page follows]

 

2

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed and
delivered this Bonus Agreement as of the date hereof.

 

 

BLUEGREEN CORPORATION

 

  By:    /s/ Anthony M. Puleo                    

Name: Anthony M. Puleo

Title: SVP, CFO & Treasurer;

President, Bluegreen Treasury Services

 

 

 

 

PARTICIPANT

 

 

     /s/ John M. Maloney, Jr.                        Name: John M. Maloney, Jr.

 



[Signature Page to Bonus Agreement]

 

Schedule A

Relinquished Equity Awards

 

Date of Grant  Equity Plan
Pursuant to Which
the Award was
Granted   Number of
Restricted Shares
Granted  

Number of

Restricted Shares
Currently Held 

  7/18/2007   2005    37,848    37,878  2/13/2008   2005    77,336    77,336 
5/21/2008   2008    275,000    275,000 

 

 

